Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered September 15, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]), particularly in view of his escalating pattern of antisocial behavior and the apparent inability of his mother to control him. Concur—Mazzarelli, J.P., Saxe, Marlow, McGuire and Kavanagh, JJ.